DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the limitation “when being irradiated with excitation light with a wavelength falling within a range from 365 nm to 415 nm, the ultraviolet curable resin emits visible light having a wavelength longer than that of the excitation light” is failing to particularly point out and distinctly claim the subject matter; because the claim lacks structure wherein the ultraviolet curable resin having at least one of a fluorescent pigment or a fluorescent dye in order to perform the function as stated in the limitation.
Claim 1 lacks sufficient structure to claim function or properties of ultraviolet curable resin.
Referring to claims 3-5, claims 3-5 are rejected by the same reason applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) or 102(a) (2) as being anticipated by Mano  et al. (US20160308301, hereinafter Mano) or U.S.C. 103 as being unpatentable over Mano  in view of  Asano (US6066431, Asano).

Referring to claim 1,  Mano discloses an anti-corrosive material comprising: an ultraviolet curable resin comprising a polymerizable compound including at least one of a photopolymerizable (meth)acrylate monomer or a photopolymerizable (meth)acrylate oligomer (see claim 1), 
wherein the polymerizable compound includes a combination of a monofunctional (meth)acrylate monomer and a bifunctional (meth)acrylate monomer, or a combination of at least one of a monofunctional (meth)acrylate monomer or a bifunctional (meth)acrylate monomer and at least one of a trifunctional (meth)acrylate monomer or a polyfunctional (meth)acrylate monomer having four or more functional groups (see claim 1 of Mano), 
and a photopolymerization initiator including at least one of an aminoalkylphenon-based photopolymerization initiator or an acylphosphine oxide-based photopolymerization initiator (see Irgacure 369 in table 1),
when being irradiated with excitation light with a wavelength falling within a range from 365 nm to 415 nm, the ultraviolet curable resin emits visible light having a wavelength longer than that of the excitation light, (by having claimed structure, the claimed result or function is inherent; the structure is what it is; not what it does; additionally see example 1 of table 1 of Mano compare with example 1 of table 3 in the specification of current invention ), and
 the anti-corrosive material has a viscosity of 18,900 mPa- s or less, the viscosity being measured at 25 °C according to JIS Z8803 (see claim 1).

OR alternatively, 

Referring to claim 1,  Mano discloses an anti-corrosive material comprising: an ultraviolet curable resin comprising a polymerizable compound including at least one of a photopolymerizable (meth)acrylate monomer or a photopolymerizable (meth)acrylate oligomer (see claim 1), 
wherein the polymerizable compound includes a combination of a monofunctional (meth)acrylate monomer and a bifunctional (meth)acrylate monomer, or a combination of at least one of a monofunctional (meth)acrylate monomer or a bifunctional (meth)acrylate monomer and at least one of a trifunctional (meth)acrylate monomer or a polyfunctional (meth)acrylate monomer having four or more functional groups (see claim 1 of Mano), 
and a photopolymerization initiator including at least one of an aminoalkylphenon-based photopolymerization initiator or an acylphosphine oxide-based photopolymerization initiator (see Irgacure 369 in table 1),
 the anti-corrosive material has a viscosity of 18,900 mPa- s or less, the viscosity being measured at 25 °C according to JIS Z8803 (see claim 1).

Mano Clearly does not disclose when being irradiated with excitation light with a wavelength falling within a range from 365 nm to 415 nm, the ultraviolet curable resin emits visible light having a wavelength longer than that of the excitation light.

Asano discloses when being irradiated with excitation light with a wavelength falling within a range from 365 nm to 415 nm, the ultraviolet curable resin emits visible light having a wavelength longer than that of the excitation light.

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-corrosive material of Mano to have fluorescent substance as taught by  Asano  in order to  pinpoint exact location of cable joint, or the adhesion or leaking state of the sealing material can be easily visually checked.

Referring to claim 2,  Mano in view of Asano discloses wherein the ultraviolet curable resin further contains at least one of a fluorescent pigment or a fluorescent dye (see explanation in rejection of claim 1 under USC 103) .

Referring to claim 3,  Mano  or Mano in view of Asano disclose  a wire with a terminal, comprising: 
a wire including a conductor and a wire covering member configured to cover the conductor; 
a metal terminal connected to the conductor of the wire; and 
a sealing member configured to cover a joint between the conductor and the metal terminal, the sealing member being formed by curing the anti-corrosive material according to claim 1 (see paragraph 0003 states, “The present invention relates to an anti-corrosive material, a wire with a terminal, and a wire harness. More specifically, the present invention relates to an anti-corrosive material, a wire with a terminal including a sealing member formed by curing the anti-corrosive material, and a wire harness including the wire with a terminal” and see 30 in figure 3 and paragraph 0058).

Referring to claim 4,  Mano or Mano in view of Asano disclose  the wire with a terminal according to claim 3, wherein the conductor includes an elemental wire formed of aluminum or an aluminum alloy, and the metal terminal contains copper or a copper alloy (Paragraph 0013 states, “wherein the conductor includes an elemental wire formed of aluminum or an aluminum alloy, and the metal terminal includes copper or a copper alloy”).

Referring to claim 5,  Mano or Mano in view of Asano disclose  a wire harness comprising: the wire with a terminal according to claim 3 (paragraph 0003 states, “The present invention relates to an anti-corrosive material, a wire with a terminal, and a wire harness. More specifically, the present invention relates to an anti-corrosive material, a wire with a terminal including a sealing member formed by curing the anti-corrosive material, and a wire harness including the wire with a terminal” ).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847